Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application claims benefit of 63/030,786 05/27/2020.
2. 	Claims 1-20 are pending in the application.  	 
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


						                       Claims 1-20 are rejected under 35 U.S.C. 112(a) or  35  U.S.C. 112, first 
          paragraph (pre-AIA ), because the specification does not reasonably 
          provide enablement for the instant “an analog” and “metabolite” without limitation (i.e., no 
          named moiety), i.e., see lines 2-3 in claims 1 and 18. The specification does not enable 
any person skilled in the art to which it pertains, or with which it is most nearly connected, 
to make the invention commensurate in scope with these claims. 
          In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a method of use using a composition comprising a  vitamin D analog or metabolite, wherein the “an analog” and “metabolite” are without limitation (i.e., no named moiety), see claims 1-20. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Calverley et al.  US 5,401,731.  Calverley et al.  ‘731 discloses a an analog of vitamin D, see column 31.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “an analogs” representing a number of vitamin D compounds on pages 4-6  of the specification. There is no data present in the instant specification for the instant “an analogs” without limitation (i.e., no named moiety).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “an analogs” and “metabolite”  are without limitation (i.e., no named moiety).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “an analogs” and “metabolite”   without limitation. There is no guidance or working examples present for constitutional any “an analogs” and “metabolite”  without limitation for the instant invention. Incorporation of the limitation of the “an analogs”  and “metabolite”  of vitamin D supported by the specification into claims 1  and 18 would overcome this rejection.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over
Byron et al. US 2012/0077786, Lalani et al. WO 2008/115531 and Barut et al. Clin Invest Med, 2016, 39(1): E15-24(abstract).
  Applicant claim a method for treating an injury in the lungs of a subject in need thereof, comprising: administering an effective amount of a composition comprising vitamin D, an analog thereof, or a metabolite thereof, see claim 1.  Dependent claims 2-20 further limit the scope of methods, i.e., specific injury of lung, caused by viral infection, specific analogs and administration strategy of vitamin D, and additional active agent spironolactone in claims 2-20.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Byron et al. ‘786 discloses methods of use for treating pulmonary disease or lung injury using vitamin D or its analog, wherein the disease is selected from asthma, atelectasis, bronchitis, COPD, emphysema, lung cancer, pneumonia and pulmonary edema, and vitamin D or its analog is vitamin D, synthetic vitamin D, vitamin D analogs, vitamin D receptor agonists, vitamin D receptor partial agonists, calcitriol, or calcitiol, see column 16.
	Lalani et al. ‘531 discloses  methods of use for treating infection condition or lung injury using vitamin D or its analog, wherein the infection condition or lung injury is selected from sepsis, bronchopneumonia, bacteremia, abscesses, fungal infections, viral infections, urinary tract infections, cystic fibrosis, cutaneous induced dermatitis, tuberculosis, AIDS, chronic Helicobacter pylori, inflammatory bowel disease, Crohn's disease, and Shigella infections., and vitamin D or its analog is calcitriol, lα-calcidol and calcifediol, see claims 1, 6-8 and 25 on pages 57-59.
Barut et al. disclose that spironolactone is used for treating lung injury.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Byron et al. ‘786, Lalani et al. ‘531 is that the instant claims are silent on the scope of vitamin D analogs or metabolites. 
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-20 prima facie obvious because one would be motivated to employ the methods of use of Byron et al. ‘786, Lalani et al. ‘531 and Barut et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art of Byron et al. ‘786, Lalani et al. ‘531 and Barut et al. to be useful for the purpose, i.e., for treating lung injury in a patient ...[T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Thus Byron et al. ‘786, Lalani et al. ‘531 and Barut et al. render the instant invention.
The motivation to make the claimed methods of use derived from the known methods of use of Byron et al. ‘786, Lalani et al. ‘531 and Barut et al. would possess similar activity to that which is claimed in the reference.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

December 05, 2022